Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered January 28, 2002, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly exercised its discretion in admitting evidence concerning defendant’s outstanding Maryland warrant. Since police credibility was the central issue in the case, this background material was necessary to complete the narrative of events leading to defendant’s arrest and to explain the actions of the police (see People v Till, 87 NY2d 835 [1995]; see also People v Rojas, 97 NY2d 32 [2001]). The probative value of this *117evidence outweighed any prejudicial effect, which was minimized by the court’s thorough limiting instructions. Concur—Tom, J.P., Saxe, Ellerin, Marlow and Catterson, JJ.